t c memo united_states tax_court robert d and patricia k kaliban et al petitioners v commissioner of internal revenue respondent docket nos filed date stuart a smith and david h schnabel for petitioners donald a glasel and frances ferrito regan for respondent in docket nos and wendy sands and frances ferrito regan for respondent in docket no cases of the following petitioners are consolidated for opinion robert d and patricia k kaliban docket nos and estate of karl weber deceased and estate of marjorie weber deceased david alter executor docket no steve and lispet roland docket no and lionel and betty zimmer docket nos and mitchell b hausman and frances ferrito regan for respondent in docket no jennifer j kohler and frances ferrito regan for respondent in docket nos and contents page memorandum findings_of_fact and opinion opinion of the special_trial_judge findings_of_fact a the plastics recycling transactions b the partnerships c david alter and martin feinstein dollar_figure d petitioners and their introduction to the partnership transactions dollar_figure robert and patricia kaliban dollar_figure steve and lispet roland dollar_figure karl and marjorie weber dollar_figure lionel and betty zimmer dollar_figure opinion dollar_figure a sec_6653 a --negligence dollar_figure the so-called oil crisis dollar_figure petitioners' purported reliance on advisers dollar_figure miscellaneous dollar_figure conclusion as to negligence dollar_figure b section 6659--valuation overstatement dollar_figure the grounds for petitioners' underpayments dollar_figure concession of the deficiencies dollar_figure sec_6659 dollar_figure c petitioners' motions for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law dollar_figure memorandum findings_of_fact and opinion dawson judge these cases were assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 they were tried and briefed separately but consolidated for purposes of opinion all section references are to the internal_revenue_code in effect for the tax years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge these cases are part of the plastics recycling group of cases for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir the facts of the underlying transactions and the sentinel recyclers in these cases are substantially identical to those considered in the provizer case in four notices of deficiency respondent determined the following deficiencies in and additions to petitioners' federal income taxes additions to tax petitioners deficiency sec_6653 sec_6653 sec_6659 kaliban roland weber zimmer dollar_figure big_number big_number big_number dollar_figure dollar_figure big_number big_number 3dollar_figure dollar_figure big_number big_number 1except for the notice_of_deficiency issued to the webers the notices refer to sec_6653 and b during the additions to tax for negligence were provided for under sec_6653 and by order dated date docket nos and the kaliban cases were consolidated for trial briefing and opinion by another order dated date docket nos and the zimmer cases were also consolidated for trial briefing and opinion percent of the interest payable with respect to the portion of the underpayment attributable to negligence 3in the alternative to the sec_6659 addition_to_tax respondent determined an addition_to_tax under sec_6661 for substantial_understatement of liability respondent also determined that interest on the deficiencies accruing after date would be calculated pincite percent of the statutory rate under sec_6621 in another two notices of deficiency respondent determined deficiencies in the federal income taxes of the kalibans and the zimmers in the amount of dollar_figure each plus additions to tax for negligence under sec_6653 in the amount of dollar_figure each and under sec_6653 on percent of the interest payable with respect to dollar_figure the parties in each of these cases filed stipulations of settled issues concerning the adjustments relating to petitioners' participation in the plastics recycling program the stipulations generally provide petitioners are not entitled to any deductions losses investment credits business energy investment credits or any other tax benefits claimed on their tax returns as a result of their participation in the plastics recycling program the notices of deficiency for refer to sec_3 a a and b during the additions to tax for negligence were provided for under sec_6653 and the stipulations of settled issues in the kaliban cases docket nos and do not contain the fourth stipulation the stipulation of settled issues in the weber case docket no expressly refers to taxable_year the underpayments in income_tax attributable to petitioners' participation in the plastics recycling program are substantial underpayments attributable to tax_motivated_transactions subject_to the increased rate of interest established under sec_6621 formerly sec_6621 this stipulation resolves all issues that relate to the items claimed on petitioners' tax returns resulting from their participation in the plastics recycling program with the exception of petitioners' potential liability for additions to the tax for valuation overstatements under sec_6659 and for negligence under the applicable provisions of sec_6653 with respect to the issue of the addition to the tax under sec_6659 the petitioners do not intend to contest the value of the sentinel recycler or the existence of a valuation_overstatement on the petitioners' returns however petitioners reserve their right to argue that the underpayment in tax is not attributable to a valuation_overstatement within the meaning of sec_6659 and that the secretary should have waived the addition_to_tax pursuant to the provisions of sec_6659 long after the trials of these cases in each case petitioners filed a motion for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law under rule these motions were filed with attached exhibits in october and november of petitioners concurrently lodged with the court motions for decision ordering relief from the additions to tax for negligence and the increased rate of interest with attachments and memoranda in support of the motions subsequently respondent filed objections with attachments and memoranda in support thereof and petitioners thereafter filed reply memoranda for reasons discussed in more detail at the end of this opinion and also in farrell v commissioner tcmemo_1996_295 these motions shall be denied see also sann v commissioner tcmemo_1997_259 friedman v commissioner tcmemo_1996_558 jaroff v commissioner tcmemo_1996_527 gollin v commissioner tcmemo_1996_454 grelsamer v commissioner tcmemo_1996_399 zenkel v commissioner tcmemo_1996_398 the issues remaining in these consolidated cases are whether petitioners are liable for the additions to tax for negligence under sec_6653 and and whether petitioners are liable for the additions to tax under sec_6659 for underpayments of tax attributable to valuation overstatements findings_of_fact some of the facts have been stipulated in each case and are so found the stipulated facts and attached exhibits are incorporated in the respective cases by this reference a the plastics recycling transactions these cases concern petitioners' investments in two limited_partnerships that leased sentinel expanded polyethylene epe recyclers clearwater group clearwater and poly reclamation associates poly reclamation petitioners kaliban roland and zimmer are limited partners in poly reclamation petitioners weber were limited partners in clearwater for convenience we refer to these partnerships collectively as the partnerships the clearwater partnership and the transactions involving the sentinel epe recyclers leased by clearwater were considered in provizer v commissioner supra the transactions involving the sentinel epe recyclers purportedly leased by poly reclamation are substantially identical to the clearwater transactions petitioners have stipulated substantially the same facts concerning the underlying transactions as we found in the provizer case in the provizer case packaging industries inc pi manufactured and sold six sentinel epe recyclers to eci corp for dollar_figure each eci corp in turn resold the recyclers to f g corp for dollar_figure each f g corp then leased the recyclers to clearwater which licensed the recyclers to fmec corp which sublicensed them back to pi the sales of the recyclers from pi to eci corp were financed with nonrecourse notes approximately percent of the sales_price of the recyclers sold by eci corp to f g corp was paid in cash with the remainder financed through notes these notes provided that percent of the notes were recourse but that the recourse portion of the notes was only due after the nonrecourse portion percent was paid in full all of the monthly payments required among the entities in the above transactions offset each other these transactions were done simultaneously although the recyclers were sold and leased for the above amounts under the structure of simultaneous transactions the fair_market_value of a sentinel epe recycler in and up to the end of was not in excess of dollar_figure pi allegedly sublicensed the recyclers to entities that would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for a payment from fmec corp based on the quality and amount of recycled scrap like clearwater poly reclamation leased sentinel epe recyclers from f g corp and licensed those recyclers to fmec corp apart from the entity that leased the machines from f g corp and licensed them to fmec corp the transactions of the partnerships do not differ in any substantive respects for convenience we refer to the series of transactions among pi eci corp f g corp each of the partnerships fmec corp and pi as the partnership transactions in addition to the partnership transactions a number of other limited_partnerships entered into transactions similar to the partnership transactions also involving sentinel epe recyclers and sentinel expanded polystyrene eps recyclers we refer to these collectively as the plastics recycling transactions b the partnerships clearwater and poly reclamation are new york limited_partnerships both partnerships closed during the last few months of samuel l winer winer is the general_partner of both clearwater and poly reclamation with respect to each of the partnerships a private_placement memorandum was distributed to potential limited partners reports by f g corp 's evaluators dr stanley m ulanoff ulanoff a marketing consultant and dr samuel z burstein burstein a mathematics professor were appended to the offering memoranda ulanoff owns a 27-percent interest in plymouth equipment associates and a 37-percent interest in taylor recycling associates partnerships that leased sentinel recyclers burstein owns a 605-percent interest in empire associates and a 82-percent interest in jefferson recycling associates also partnerships that leased sentinel recyclers burstein also was a client and business_associate of elliot i miller miller the corporate counsel to pi the offering memoranda for clearwater and poly reclamation each state that the general_partner will receive fees from those partnerships in the amount of dollar_figure in addition each of the offering memoranda provides that the general_partner may retain as additional compensation all amounts not paid as sales commissions or offeree representative fees according to the offering memoranda percent of the proceeds from the offering dollar_figure in each case was allocated to the payment of sales commissions and offeree representative fees winer therefore was to receive a minimum of dollar_figure and up to dollar_figure from each partnership the offering memoranda list significant business and tax risk factors associated with investments in the partnerships specifically the offering memoranda state there is a substantial likelihood of audit by the internal_revenue_service irs and the purchase_price paid_by f g corp to eci corp probably will be challenged as being in excess of fair_market_value the partnerships have no prior operating history the general_partner has no prior experience in marketing recycling or similar equipment the limited partners have no control_over the conduct of the partnerships' business there is no established market for the sentinel epe recyclers there are no assurances that market prices for virgin resin will remain at their current costs per pound or that the recycled pellets will be as marketable as virgin pellets and certain potential conflicts of interest exist although the offering memoranda represented that the sentinel epe recycler was a unique machine it was not unique several machines capable of densifying low density materials were already on the market in other plastics recycling machines available during ranged in price from dollar_figure to dollar_figure including the foremost densilator nelmor weiss densification system regenolux buss-condux plastcompactor and cumberland granulator see provizer v commissioner tcmemo_1992_177 c david alter and martin feinstein david alter alter is a graduate of the harvard law school and has been practicing law in new york since he has been a partner in several law firms since from to alter was a partner at the law firm of squadron alter weinrib from to he was a partner at the law firm of alter lefevre raphael lowry alter lefevre and from to he was a partner at the law firm of shea gould alter has been engaged in the general practice of law with a concentration in entertainment and labor law among the services he provided to his clients were the preparation and review of contracts general tax_advice estate_planning and administering and maintaining financial records on occasion some of alter's clients asked him to review offering materials for investment opportunities that they had learned of elsewhere in the course of his practice alter advised his clients as to the validity and merit of such investments alter learned of the plastics recycling transactions from one of the partners at shea gould stuart hirshfield hirshfield who in turn had been introduced to the transactions by winer the general_partner of the partnerships alter alter lefevre underwent several name changes during the time alter was a partner apparently alter lefevre raphael lowry was the name of the firm by for convenience references to alter lefevre include its predecessor names while alter was a partner understood that hirshfield had previously done business with winer and thought well of him alter read the poly reclamation offering memorandum and attended some meetings with other partners who were considering an investment in the plastics recycling transactions including hirshfield dan carroll carroll joseph ferraro ferraro lonn trost trost and alan parker parker a tax partner at shea gould he understood that carroll had a background in engineering and that ferraro who at the time represented british petroleum had worked at a plastics company for one or more summers during law school martin feinstein feinstein an associate at shea gould also reviewed the plastics recycling transactions for alter and some of alter's clients feinstein has a b a in economics from brooklyn college and graduated cum laude from the new york university law school he is a member of the new york state bar and during he also was a certified_public_accountant c p a feinstein earned the credits that enabled him to sit for the c p a exam from new york university during law school and for a time afterward feinstein worked at an accounting firm he then was employed by a business management company vincent andrews inc vai vai managed the finances of people primarily in the entertainment and theatrical industry feinstein specialized in tax matters and budgeting at vai he and alter met in through a vai client bill cullen who at the time also was represented by alter in a tax matter feinstein subsequently became associated with alter lefevre sometime in feinstein continued to advise individuals regarding financial and tax matters at alter lefevre the firm provided various financial services to its clients for some clients it maintained checking accounts paid bills and prepared weekly statements showing the client's opening balance deposits withdrawals and expenditures on date alter lefevre merged with another law firm aranow brodsky but the resulting firm ceased operations by labor day of that year and that same month alter became a partner at shea gould and feinstein also became associated with that firm in the fall of alter asked feinstein to review the plastics recycling transactions as a potential investment for alter and some of his clients feinstein received a copy of a partnership offering memorandum from winer he spent approximately to hours reviewing it including the financial projections and the tax opinion feinstein understood that hirshfield and ferraro had spoken to members of the law firm that drafted the tax opinion and that they and trost were satisfied with the opinion he also understood that someone asked one of the tax partners to look at the thing in general but he did not know how much detail shea gould did although alter claims that he asked feinstein to check with the tax partner in the firm alan parker feinstein did not speak to parker feinstein relied on the offering memorandum for the value of the sentinel epe recycler he understood that the purported value of the sentinel epe recycler was based upon a projected stream of future income feinstein did not verify the manufacturing cost of a sentinel epe recycler beyond speaking with a friend and associate6 about pricing and how things are priced in that industry he understood from his friend that the stream-of-income method of valuation was not an unusual means of pricing equipment feinstein reviewed the stream of income projections in the offering memorandum but did not verify any of the assumptions upon which they were based he did not research or investigate the market for plastics recyclers or recycled resin pellets feinstein spoke to a friend jerry lauren lauren who was a manufacturer's representative in the plastics packaging industry he understood from lauren that pi was a privately owned company that made specialized machinery for companies involved in the packaging industry feinstein did not formally hire or pay lauren he did not provide lauren with a copy of the poly reclamation offering memorandum lauren did not prepare a written report for feinstein feinstein never asked lauren anything about the partnership he only asked lauren what he knew about pi feinstein did not ask lauren or anyone feinstein did not state who this friend and associate was or what his or her credentials were else whether any plastics recycling machines comparable to the sentinel recycling machines already were available on the market feinstein has no education or experience in plastics materials or plastics recycling and he was not under the impression that hirshfield trost or ferraro had any significant education or experience in the plastics industry he did not visit pi and he did not indicate that he ever saw a sentinel epe recycler feinstein did not review any marketing plans or research the market for plastics recyclers or recycled ground resin pellets he was unaware that the sentinel epe recycler was incapable of recycling expanded polyethylene by itself and had to be used in a system of grinders extruders and pelletizers feinstein did not know how many other partnerships would be leasing sentinel recyclers neither feinstein nor lauren invested in any of the plastics recycling transactions feinstein told alter about lauren and his comments about pi alter knew that lauren and feinstein had not visited pi or investigated whether competitive machines existed or made a judgment as to the value of a sentinel epe recycler he also knew that neither feinstein nor lauren personally invested in a plastics recycling transaction alter accepted the fair_market_value of the sentinel epe recycler as set out in the poly reclamation offering memorandum he had no competence to confirm the value of the machines or to do any comparison and did not hire anyone to value the machine like feinstein alter did not know that the sentinel epe recycler did not recycle plastic by itself but had to be used in connection with other machines alter did not review any plastics industry trade journals for competing recyclers or otherwise inquire as to whether there were any comparable machines already on the market alter told certain of his clients that he was investing in a plastics recycling transaction and that the investment was open to them as well he informed them that he and other members of shea gould thought that the investment seemed sound feinstein and alter met with these clients and explained the investment alter did not advise his clients to read an offering memorandum but one was available for them to read he did not suggest that they consult with any plastics experts a number of alter's clients as well as alter invested in a plastics recycling transaction in alter's knowledge of pi was limited to the information in the offering materials what he learned at meetings with his partners at shea gould and what feinstein told him the warnings and caveats in the offering memoranda did not concern him alter knew that feinstein did not have any expertise in plastics materials or plastics recycling d petitioners and their introduction to the partnership transactions petitioners in these cases do not have any education or work experience in plastics recycling or plastics materials they did not read the offering materials distributed by the partnerships or independently investigate the sentinel epe recyclers none of petitioners saw a sentinel epe recycler or any other type of plastics recycler prior to participating in the recycling ventures petitioners never made a profit in any year from their respective investments in the partnerships robert and patricia kaliban petitioners robert and patricia kaliban resided in garden city new york when their petitions were filed robert kaliban kaliban earned a b a degree from loras college in dubuque iowa and an honors diploma from the royal academy of dramatic art in london england he then served in the army before becoming a professional actor kaliban performed in touring productions in chicago milwaukee los angeles and san francisco in he moved to new york city and performed in broadway shows and reviews and at the world's fair kaliban then performed on-camera and did voice-overs for commercials sometime in the late 1960's kaliban became a member of the board_of directors of the screen actors guild in that capacity he met alter who was counsel to the screen actors guild kaliban hired alter to manage his personal finances in the early 1970's alter and feinstein collected income disbursements from various employers of kaliban and oversaw the payment of his petitioner patricia kaliban is a party to the cases of docket nos and solely because she filed a joint federal_income_tax return with her husband for the years in issue bills they also prepared kaliban's tax returns and reviewed investment opportunities that had been suggested to him by others prior to kaliban invested in two successful real_estate ventures in which alter also participated on their joint federal_income_tax return robert and patricia kaliban reported gross_income from wages interest dividends state and local_tax refunds and capital_gains in excess of dollar_figure kaliban acquired a 547-percent interest in poly reclamation for dollar_figure in as a result of the investment in poly reclamation on their federal_income_tax return kaliban and his wife patricia claimed an operating loss in the amount of dollar_figure and an investment tax and business_energy_credit in the amount of dollar_figure the kalibans also claimed an operating loss from poly reclamation on their return in the amount of dollar_figure respondent disallowed the kalibans' claimed operating losses and credits related to poly reclamation in full kaliban learned of the plastics recycling transactions and poly reclamation from alter and feinstein he understood that members of shea gould had looked into pi and that some of them including alter were investing in the plastics recycling transactions alter did not hold himself out as a plastics expert but kaliban claims that he understood that alter had spoken to a member of shea gould who apparently had been on their return the kalibans claimed a total of dollar_figure in credits involved in a plastics company kaliban did not read the poly reclamation offering memorandum or otherwise investigate or analyze any aspect of the transactions he assumed that if alter was investing in the plastics recycling transactions it was a good investment steve and lispet roland petitioners steve and lispet roland resided in new york new york when their petition was filed after graduating from high school steve roland roland pursued dramatic training for years and then served in the army upon completing his military service roland performed on broadway in night clubs and on radio his career eventually shifted to the commercial field where he engaged in on camera performances and then concentrated in voice-over work roland's workload and earnings grew quickly and in he retained alter's firm to manage his finances and plan for taxes alter and feinstein received roland's income and paid his bills such as his agent's commissions maintained books tracking roland's investments and residuals and prepared the rolands' tax returns they also reviewed investments that had been suggested to roland by others roland incorporated his professional services under the name steve roland inc sri in sri whose only asset was its arrangement for the services of roland filed a separate_return from him prior to roland invested in a profitable commercial real_estate venture in which alter also invested on their joint federal_income_tax return the rolands reported gross_income from wages interest dividends state and local_tax refunds and capital_gains in excess of dollar_figure roland acquired a 547-percent interest in poly reclamation for dollar_figure in as a result of the investment in poly reclamation on their federal_income_tax return the rolands claimed an operating loss in the amount of dollar_figure and an investment tax and business_energy_credit in the amount of dollar_figure respondent disallowed the rolands' claimed operating losses and credits related to poly reclamation in full roland learned of the plastics recycling transactions and poly reclamation from alter alter told roland that he and others at shea gould were investing in a plastics recycling transaction and that roland could participate as well if he wished roland discussed the plastics recycling transactions with alter and feinstein he understood that feinstein had conducted most of the research into the plastics recycling transactions but at trial roland could not recall what research feinstein had done roland did not know and did not ask what the assets of poly reclamation were at trial he could not recall who manufactured the sentinel recyclers or whether feinstein or alter had investigated suitable end-users for the machines or had inquired about existing competition roland did not read the poly reclamation offering memorandum or otherwise learn about the investment apart from discussing it with alter and feinstein he explained that he believed that if alter and other members of shea gould were investing in a plastics recycling transaction then he should too karl and marjorie weber petitioners karl and marjorie weber resided in fort meyers florida when their petition was filed both of the webers died prior to the trial of their case the executor of their estates alter testified on their behalf each weber earned a college degree karl became a successful voice-over performer and a member of the board_of directors of the screen actors guild and marjorie managed their finances they met alter in approximately or and retained his firm to prepare their tax returns and provide other tax services feinstein handled their tax matters and met with the webers approximately four times a year alter represented the webers in some real_estate transactions and feinstein on occasion reviewed investments that had been suggested to them by others prior to alter and the webers both invested in a successful nursing home venture on their joint federal_income_tax return the webers reported gross_income from wages interest dividends and capital_gains in excess of dollar_figure the webers acquired a 547-percent interest in clearwater for dollar_figure in as a result of their investment in the parties stipulated that the webers owned a one-quarter continued clearwater on their federal_income_tax return the webers claimed an operating loss in the amount of dollar_figure and an investment tax and business_energy_credit in the amount of dollar_figure respondent disallowed the webers' claimed operating losses and credits related to clearwater in full alter introduced the plastics recycling transactions and clearwater to the webers in as he recalled i informed them of its availability and told them that i was investing in it and if they were interested they could participate as well the webers decided to invest in clearwater after discussing it with alter and feinstein alter specifically recalled that he explained to the webers the nature of the investment and what might come out of this investment aside from speaking with alter the webers did not conduct any personal investigation with respect to clearwater continued interest in the profits losses and capital of clearwater during taxable_year however in their petition the webers stated that they owned a one-quarter interest in a partnership unit and several of the schedules k-1 partner's share of income credits deductions etc attached to clearwater's partnership return the webers' schedule_k-1 was not among them indicate that an investment of dollar_figure yielded a percent interest in clearwater on their return the webers claimed total credits in the amount of dollar_figure lionel and betty zimmer petitioners lionel and betty zimmer resided in new york new york when their petitions were filed lionel zimmer zimmer earned a b a degree in political science from the university of north carolina unc while pursuing his undergraduate degree zimmer joined the naval rotc was commissioned placed on active_duty and served overseas after completing his military service zimmer returned to unc to finish his degree and then moved to los angeles and worked for years as a disk jockey at a radio station then he went to paris in to attend a film school upon learning that the film school was not covered by the gi bill zimmer enrolled in a language school to learn french after several months he transferred to the sorbonne and began a course in french civilization zimmer also pursued work as an actor in paris when his career quickly flourished he ended his schooling zimmer worked as master of ceremonies of a radio program that was broadcast weekly to the united_states worked with orson welles for much of a year and worked on a few movies at the end of zimmer moved back to the united_states and became a staff announcer in hollywood for the american broadcasting company abc nine years later he left abc and began freelancing in he moved to new york city and performed voice-overs for commercials he became active in the screen actors guild and was elected to its board_of directors zimmer met alter through the screen actors guild he was impressed with alter's work and retained his firm in approximately to manage his finances alter's firm deposited zimmer's receipts into various accounts and oversaw the payment of his bills feinstein prepared the zimmers' tax returns and on occasion reviewed tax_shelters and other investments that had been suggested to zimmer by othersdollar_figure zimmer met with feinstein on a weekly basis and met with alter several times each year alter rarely recommended investments to zimmer zimmer recalled making just one investment involving alter prior to they both invested in a profitable commercial real_estate venture on their joint federal_income_tax return the zimmers reported gross_income from wages interest dividends state and local_tax refunds and capital_gains in excess of dollar_figure zimmer acquired a 547-percent interest in poly reclamation for dollar_figure in as a result of his investment in poly reclamation on their federal_income_tax return the zimmers claimed an operating loss in the amount of dollar_figure and an investment tax and business_energy_credit in the amount of dollar_figure the zimmers also claimed an operating loss from poly zimmer recalled i used to belong to a men's club at the vanderbilt ymca and there was a chap there that used to sell tax_shelters investments he was always telling me i was a damn fool why don't you buy something why don't you take advantage of these things reclamation on their return in the amount of dollar_figure respondent disallowed the zimmers' claimed operating losses and credits related to poly reclamation in full zimmer learned of the plastics recycling transactions and poly reclamation at a meeting with alter and feinstein alter and feinstein explained the transactions to him zimmer recalled that alter and or feinstein had investigated the plastics recycling transactions and pi and had inspected the recyclers he understood that the investment would generate additional tax_credits because it purportedly saved energy however zimmer could not recall learning about the relationship between the price of oil and the value of the recycled pellets he was encouraged that alter and other members of shea gould were investing in a plastics recycling transaction zimmer never read the poly reclamation offering memorandum and never asked to see it he claims that he expected to receive royalty payments but he did not independently investigate whether the recycled pellets had any value when asked if he was aware that the first-year tax benefits would exceed the amount of his investment zimmer stated i don't know that i was aware of that yes i am now i knew it had a certain advantage the monetary i honestly--it never made any impression upon me no one--if it was explained to me it went by me it went over my head zimmer decided to invest in poly reclamation based on his meeting with alter and feinstein he recalled receiving progress reports regarding poly reclamation from alter's office as he recalled to be honest with you i didn't pay that much attention to anything i got but i know that i got very infrequent reports it was minuscule opinion we have decided a large number of the plastics recycling group of cases provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir concerned the substance of the partnership transaction and also the additions to tax see also sann v commissioner t c memo and cases cited therein the majority of these cases like the present cases raised issues regarding additions to tax for negligence and valuation_overstatement we have found the taxpayers liable for such additions to tax in all but one of the opinions to date on these issues in provizer v commissioner supra a test case for the plastics recycling group of cases this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the clearwater transaction was a sham because it lacked economic_substance and a business_purpose upheld the sec_6659 addition_to_tax for valuation_overstatement since the underpayment of taxes was directly related to the overstatement of the value of the sentinel epe recyclers and held that losses and credits claimed with respect to clearwater were attributable to tax-motivated transactions within the meaning of sec_6621 in reaching the conclusion that the transaction lacked economic_substance and a business_purpose this court relied heavily upon the overvaluation of the sentinel epe recyclers although petitioners have not agreed to be bound by the provizer opinion the clearwater transaction was considered in provizer v commissioner supra and petitioners kaliban roland and zimmer each stipulated that the poly reclamation transaction is substantially identical to the clearwater transaction the underlying transactions in these cases and the sentinel epe recyclers purportedly leased by the partnerships are the same type of transaction and same type of machines considered in provizer v commissioner supra based on the entire records in these cases including the extensive stipulations testimony of respondent's experts and petitioners' testimony we hold that each of the partnership transactions herein was a sham and lacked economic_substance in reaching this conclusion we rely heavily upon the overvaluation of the sentinel epe recyclers respondent is sustained on the question of the underlying deficiencies we note that petitioners have explicitly conceded this issue in the stipulations of settled issues filed shortly before trial the records plainly support respondent's determinations regardless of such concessions for a detailed discussion of the facts and the applicable law in a substantially identical case that also involved clearwater see provizer v commissioner supra a sec_6653 a --negligence in notices of deficiency respondent determined that each of petitioners was liable for the additions to tax for negligence under sec_6653 and for and that petitioners kaliban and zimmer were liable for the negligence additions to tax for dollar_figure petitioners have the burden of proving that respondent's determinations of these additions to tax are erroneous rule a 79_tc_846 sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations sec_6653 imposes an addition_to_tax equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 the question is whether a particular taxpayer's actions as noted in all but one of the notices of deficiency respondent referred to sec_6653 and b during and the negligence additions to tax were provided for under sec_6653 and in connection with the transactions were reasonable in light of his experience and the nature of the investment or business see 60_tc_728 when considering the negligence addition_to_tax we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which they approached their investment mcpike v commissioner tcmemo_1996_46 compare spears v commissioner tcmemo_1996_ with zidanich v commissioner tcmemo_1995_382 petitioners maintain that they were reasonable in claiming deductions and credits with respect to the partnerships they argue that they expected an economic profit in light of the so- called oil crisis in the united_states in and that they reasonably relied upon alter and feinstein as qualified advisers on this matter the so-called oil crisis petitioners in their posttrial briefs each contend that they reasonably expected to make an economic profit from the partnerships because plastic is an oil derivative and the united_states was experiencing a so-called oil crisis during the year based upon our review of the records we find petitioners' claims unconvincing regardless of the so-called oil crisis moreover testimony by one of respondent's experts establishes that the oil pricing changes during the late 1970's and early 1980's did not justify petitioners' claiming excessive investment credits and purported losses based on vastly exaggerated valuations of recycling machinery petitioners did not educate themselves in or personally investigate the plastics recycling transactions they did nothing more than discuss the transactions with alter and feinstein petitioners did not even read the offering materials asked during his direct examination if he had any recollection of the relationship between the projected profitability of poly reclamation and the price of oil and whether it was described to him by alter and feinstein zimmer replied i don't believe so based upon the records in these cases we are not convinced that petitioners gave due consideration to any business aspects of the partnerships petitioners have failed to show that they intended and reasonably expected to make an economic profit from the transactions except from tax benefits moreover petitioners did not adequately explain how the so- called oil crisis provided a reasonable basis for them to invest in the partnerships and claim the associated tax deductions and credits although petitioners chose not to read them the offering memoranda warned that there could be no assurances that prices for new resin pellets would remain at their then-current level also one of respondent's experts steven grossman explained that the price of plastics materials is not directly proportional to the price of oil in his report he stated that less than percent of crude_oil is utilized for making plastics materials and that studies have shown that a increase in crude_oil prices results in only a to increase in the cost of plastics products furthermore during and in addition to the media coverage of the so-called oil crisis there was extensive continuing press coverage of questionable tax_shelter plans 731_f2d_1417 9th cir affg 79_tc_714 petitioners' reliance on 99_tc_132 affd sub nom 28_f3d_1024 10th cir is misplaced the facts in the krause case are distinctly different from the facts of these cases in the krause case the taxpayers invested in limited_partnerships whose investment objectives concerned enhanced oil recovery eor technology the krause opinion states that during the late 1970's and early 1980's the federal government adopted specific programs to aid research_and_development of eor technology id pincite in holding that the taxpayers in the krause case were not liable for the negligence additions to tax this court noted that one of the government's expert witnesses acknowledged that investors may have been significantly and reasonably influenced by the energy price hysteria that existed in the late 1970s and early 1980s to invest in eor technology id pincite in the present cases however as explained by respondent's expert steven grossman the price of plastics materials was not directly proportional to the price of oil and there is no persuasive evidence that the so-called oil crisis had a substantial bearing on petitioners' decisions to invest while eor was according to our krause opinion in the forefront of national policy and the media during the late 1970's and 1980's there is no showing in these records that the so-called energy crisis would provide a reasonable basis for petitioners' investing in recycling of polyethylene particularly in the machinery here in question in addition the taxpayers in the krause case were experienced in or investigated the oil industry and eor technology specifically one of the taxpayers in the krause case undertook significant investigation of the proposed investment including researching eor technology the other taxpayer was a geological and mining engineer whose work included research of oil recovery methods and who hired an independent geologic engineer to review the offering materials id pincite in the present cases petitioners were not experienced or educated in plastics recycling and they did not independently investigate the sentinel recyclers or hire an expert in plastics to evaluate the partnership transactions we consider petitioners' arguments with respect to the krause case inapplicable petitioners' purported reliance on advisers petitioners contend that they reasonably relied upon alter and feinstein as qualified advisers on this matter a taxpayer may avoid liability for the additions to tax under sec_6653 and if he or she reasonably relied on competent professional advice 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered freytag v commissioner supra for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the taxpayer must show that such professional had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter 43_f3d_788 2d cir affg tcmemo_1993_621 39_f3d_402 2d cir affg tcmemo_1993_480 freytag v commissioner supra buck v commissioner tcmemo_1997_191 sacks v commissioner tcmemo_1994_217 affd 82_f3d_918 9th cir kozlowski v commissioner tcmemo_1993_430 affd without published opinion 70_f3d_1279 9th cir see also friedman v commissioner tcmemo_1996_558 gollin v commissioner tcmemo_1996_454 stone v commissioner tcmemo_1996_230 reimann v commissioner tcmemo_1996_84 reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence goldman v commissioner supra 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir 92_tc_958 affd without published opinion 921_f2d_280 9th cir 92_tc_827 91_tc_524 pleas of reliance have been rejected when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture david v commissioner supra goldman v commissioner supra freytag v commissioner supra 85_tc_557 buck v commissioner supra lax v commissioner tcmemo_1994_329 affd without published opinion 72_f3d_123 3d cir sacks v commissioner supra steerman v commissioner tcmemo_1993_447 rogers v commissioner tcmemo_1990_619 see sann v commissioner tcmemo_1997_259 and the plastics recycling cases cited therein alter and feinstein did not actively seek prospective investments for petitioners in addition to legal services they provided a bookkeeping and cash management service they received petitioners' income and paid their bills except for the webers and provided periodic financial statements feinstein also prepared all of petitioners' tax returns alter explained his and feinstein's limited involvement in petitioners' investment activity as follows the clients in almost all cases when they had an investment proposal presented to them asked for our opinion as to its validity and merit and to the extent that we were able to give advice we gave advice of course you should understand that many of these clients were high income performers they had presented to them very frequently from other performers proposals that involved tax_shelters and they brought them into our office for review under my review or at my direction mr feinstein reviewed these proposals and they involved all sorts of tax_shelters and invariably these proposals were rejected as being without merit emphasis added feinstein explained that petitioners would come in and say i spoke with so-and-so he's got a terrific thing that was going to make a lot of money or something and why don't you find out something about it and let us know--let me know what you find out alter mentioned a few investments to petitioners for their consideration such as the plastics recycling transactions he did not however recommend that petitioners invest in the partnerships asked if in connection with the making of this investment yourself and in recommending the investment to his clients he earned a commission alter replied no i did not and i would like to correct your use of the word 'recommend ' i told them i was going into it and it seemed sound and if they were interested they could participate as well emphasis added alter reiterated this point on cross-examination in the following exchange q did you suggest that your clients consult with others who were plastics experts a no i told them that i was investing and that it seemed like a sound investment to me and if they were interested they could participate as well q did you recommend the investment a to the extent that i just stated feinstein recalled alter's presentation of the transactions as follows it is my recollection and based on how i was and he was with clients that it was a possible investment he thought it would work for them and would work as an investment with no-- no pressure at all most certainly not pressure with respect to what feinstein himself advised petitioners feinstein could not recall if he was asked for a recommendation and could only venture that i probably would have said that it's--it's a type of situation dollar_figure petitioners maintain that they reasonably inferred that alter's personal decision to invest was a tacit recommendation of the plastics recycling transactions particularly given his history of rejecting tax_shelters that had been suggested to them in answers to interrogatories incorporated into a stipulation petitioner zimmer indicated that in his view alter and feinstein had recommended the plastics recycling investment to him the testimony of alter and feinstein clarifies this limited and qualified stipulation by others however petitioners failed to take adequately into account alter's lack of education and experience in plastics materials and plastics recycling and the limited nature of his investigation of the plastics recycling transactions moreover it was feinstein who reviewed the other tax_shelters for petitioners not alter and feinstein was primarily responsible for reviewing the plastics recycling transactions petitioners were well aware that feinstein handled such work for alter in their posttrial briefs petitioners state that they came to value feinstein's wisdom and ability to analyze financial data and appraise the economic potential of a prospective investment unlike alter however feinstein did not invest in the plastics recycling transactions in any event under the circumstances of these cases petitioners' characterization of how alter and or feinstein presented the plastics recycling transactions to them is not dispositive of the issue see buck v commissioner tcmemo_1997_191 alter and feinstein conducted a limited investigation of the plastics recycling transactions alter read the offering materials discussed the investment with others at shea gould and spoke to winer the colleagues he spoke to included hirshfield carroll parker and ferraro but he primarily relied upon feinstein in whom alter indicated he reposed particular confidence based upon their long professional association alter recalled the investigation by his colleagues at shea gould in general terms and portions of his testimony were different from feinstein's recollection of events for example alter testified that he asked feinstein to speak with parker but feinstein testified that parker didn't speak to me also alter was under the impression that feinstein's friend lauren had read the poly reclamation offering memorandum but feinstein testified that lauren had not seen an offering memorandum with respect to winer alter believed that he indicated that end-users had been scheduled for the machines but winer did not name the end-users alter accepted at face value all of the representations made in the offering materials including the value of the sentinel epe recycler during the course of his testimony he was asked what made the sentinel epe recycler unique he replied again i'm not an expert in the industry i believe the representation was that they had a special fluid cooling process that was not available elsewhere they made the representations that it had a dual set of blades i believe rotary blades exterior rotary blade s as well as the interior blades that would crush the plastic material more effectively in provizer v commissioner tcmemo_1992_177 pi's vice president of manufacturing and a developer of pi's prototype recycler william strlzelewicz explained that the coolant used in the process was plain water and not some trade secret chemical compound end-users stated that a usual method by which the water might be injected was for a factory worker to dump it on the heated material asked what he did to confirm the value of the machine alter testified i had no competence to do that to do any comparison alter did not hire an expert to value the sentinel epe recycler and he knew that feinstein and lauren had not made a judgment as to the value of the machine feinstein's investigation of the plastics recycling transactions was similarly limited he spoke with lauren who may have had some insight into plastics materials but feinstein only asked lauren about pi's reputation feinstein did not provide lauren with a copy of an offering memorandum or ask him about the prospects for a sentinel epe recycler or inquire as to whether there were any competing machines already on the market he accepted the purported value of the sentinel epe recycler after speaking with a friend and associate about pricing and how things are priced in the plastics industry the friend and associate--unidentified by feinstein--did nothing more than confirm that the stream-of-income method of valuation was commonly used feinstein did not verify any of the underlying assumptions upon which the income projections in the offering materials were based neither feinstein nor lauren visited pi to see a sentinel epe recycler or investigated whether competitive machines existed or made a judgment as to the value of the machine feinstein testified that he had telephone conversations with winer but feinstein did not explain the substance of winer's comments see 931_f2d_578 9th cir affg tcmemo_1988_531 88_tc_1086 affd without published opinion 865_f2d_1264 5th cir affd without published opinion sub nom hatheway v commissioner 856_f2d_186 4th cir affd sub nom 864_f2d_93 9th cir affd sub nom 868_f2d_865 6th cir sustaining negligence determinations despite claims by taxpayers that they relied on advisers where such advisers lacked relevant expertise or knowledge of underlying transactions feinstein claimed that he came to a positive conclusion with respect to the soundness of the plastics recycling transactions and that he communicated this conclusion to alter however feinstein did not personally invest in a plastics recycling transaction nor did his friend lauren in the end alter and feinstein relied on the offering materials and representations by insiders for the value of the machines and the economic viability of the plastics recycling transactions see vojticek v commissioner tcmemo_1995_444 to the effect that advice from such persons is better classified as sales promotion we hold that petitioners' purported reliance on alter and feinstein was not reasonable not in good_faith nor based upon full disclosure petitioners' testimony in these cases was self- serving and in significant respects not credible and this court is not required to accept it as true 338_f2d_602 9th cir affg 41_tc_593 99_tc_202 87_tc_74 snyder v commissioner tcmemo_1995_285 sacks v commissioner tcmemo_1994_217 we find petitioners' claims of financial naivete and ignorance particularly with respect to the nature and amount of the tax benefits disingenuousdollar_figure the direct reductions claimed on petitioners' tax returns from the investment tax_credits alone equaled percent of their cash investments therefore like the taxpayers in provizer v commissioner supra except for a few weeks at the beginning petitioners kaliban roland weber and zimmer never had any money in the partnership transactions a reasonably prudent person would have asked a qualified adviser if such a windfall were not too good to be true mccrary v commissioner t c pincite the purported value of the sentinel epe recycler generated the deductions and credits in these cases and that circumstance was reflected in the offering memoranda petitioners chose not to read the offering materials but alter and feinstein did read them certainly feinstein recognized and understood the nature of the tax benefits and he discussed it with alter together they met with each of petitioners and as feinstein recalled in their posttrial briefs petitioners claim that they had no knowledge of the extent of the tax benefits available to investors in the partnerships or that the tax benefits in the first year would exceed their respective investments however the majority of the previous investments they had asked alter and feinstein to review if not all of them were tax_shelters the notion that alter and feinstein failed to highlight the amounts of the tax benefits generated by the partnerships is incredible touched on what we had all learned about the background of the people what i had learned by my discussions with people what the other partners had learned about the venture and conveyed to me as a result of these meetings petitioners learned about the nature of the tax benefits as well as alter's and feinstein's reliance on the offering materials and representations by insiders for the value of the machines and the economic viability of the plastics recycling transactions neither alter nor feinstein had any expertise or experience in plastics materials or plastics recycling and petitioners had no reason to believe otherwise alter had no competence to value the machines and neither he nor feinstein independently confirmed their value or the economic viability of the plastics recycling transactions the records in these cases show that petitioners clearly possessed the intelligence and background to recognize that further investigation was required a taxpayer may rely upon his adviser's expertise but it is not reasonable or prudent for a taxpayer to rely upon an adviser regarding matters outside of his field of expertise or with respect to facts that he does not verify see david v commissioner f 3d pincite goldman v commissioner f 3d pincite skeen v commissioner supra lax v commissioner tcmemo_1994_329 sacks v commissioner supra rogers v commissioner tcmemo_1990_619 miscellaneous the parties in these consolidated cases stipulated that the fair_market_value of a sentinel epe recycler in and up to was not in excess of dollar_figure notwithstanding this concession petitioners contend that they were reasonable in claiming credits on their federal_income_tax returns based upon each recycler having a value of dollar_figure in support of this position petitioners submitted into evidence preliminary reports prepared for respondent by ernest d carmagnola carmagnola the president of professional plastic associates carmagnola had been retained by the irs in to evaluate the sentinel epe and eps recyclers in light of what he described as the fantastic values placed on the recyclers by the owners based on limited information available to him at that time carmagnola preliminarily estimated that the value of the sentinel epe recycler was dollar_figure however after additional information became available to him carmagnola concluded in a signed affidavit dated date that the machines actually had a fair_market_value of not more than dollar_figure each in the fall of we accord no weight to the carmagnola reports submitted by petitioners the projected valuations therein were based on inadequate information research and investigation and were subsequently rejected and discredited by their author in one preliminary report carmagnola states that he has a serious concern of actual profit of a sentinel epe recycler and that to determine whether the machines actually could be profitable he required additional information from pi carmagnola also indicates that in preparing the report he did not have information available concerning research_and_development costs of the machines and that he estimated those costs in his valuations of the machines respondent rejected the carmagnola reports and considered them unsatisfactory for any purpose and there is no indication in the records that respondent used them as a basis for any determinations in the notices of deficiency even so counsel for petitioners obtained copies of these reports and urge that they support the reasonableness of the values reported on petitioners' returns not surprisingly petitioners' counsel did not call carmagnola to testify in these cases but preferred instead to rely solely upon his preliminary ill-founded valuation estimates carmagnola has not been called to testify in any of the plastics recycling cases before us the carmagnola reports were a part of the record considered by this court and reviewed by the court_of_appeals for the sixth circuit in the provizer case where we held the taxpayers negligent consistent therewith we find in these cases as we have found previously that the reports prepared by carmagnola are unreliable and of no consequence petitioners are not relieved of the negligence additions to tax based on the preliminary reports prepared by carmagnola petitioners also submitted several documents into the records of their cases as evidence that they monitored their investments of those documents just one concerned poly reclamation and none concerned clearwater the one that concerned poly reclamation dated date indicated that three of its sentinel epe recyclers had been placed and were runningdollar_figure the remaining documents included two financial statements for another plastics recycling partnership stevens recycling associates stevens for the years ended and two reports regarding the placement of the sentinel eps recyclers owned by stevens and an date letter that discussed the impossible pricing situation that continues in the polystyrene market on the subject of the progress reports zimmer testified to be honest with you i didn't pay that much attention to anything i got but i know that i got very infrequent reports it was minuscule we are not convinced from the lone poly reclamation progress report that petitioners monitored or took an active interest in their investments in the the date update concerning poly reclamation wa sec_15 not made a part of the record in docket no the weber case partnerships particularly in view of their lack of effort to learn about or independently investigate the plastics recycling transactions prior to investing in them petitioners cite a number of cases in support of their positions but primarily rely on balboa energy fund v commissioner 85_f3d_634 9th cir affg in part and revg in part without published opinion osterhout v commissioner tcmemo_1993_251 71_f3d_515 5th cir affg in part and revg in part tcmemo_1994_179 66_f3d_729 5th cir affg in part and revg in part tcmemo_1994_228 wright v commissioner tcmemo_1994_288 wood v commissioner tcmemo_1991_205 davis v commissioner tcmemo_1989_607 mollen v united_states aftr 2d ustc par big_number d ariz petitioners' reliance on the wright wood and davis cases wherein this court declined to sustain the negligence additions to tax is misplaced in the wright case the taxpayers who suddenly had acquired wealth after a lifetime of modest earnings relied upon a well-recommended financial planner who expressly recommended the subject investment as part of an overall plan that included a variety of investments the taxpayers reviewed the offering memorandum and were advised that the investment_partnership already had been audited by the irs and that the audit had resulted in no change they agreed to the overall plan with the objective of making a profit and personally monitored the investment in wood a group of consolidated cases a financial planner recommended the investment all of the taxpayers had profit objectives the transactions were not sham transactions and one pair of taxpayers inspected the equipment at issue in the davis case the taxpayers relied in part upon the express recommendation of a trusted and long-term adviser and in part upon their review of the offering materials which did not reflect that the principals in the venture lacked experience in the pertinent line_of_business the facts of petitioners' cases differ in several key respects from the wright wood and davis cases unlike the wright and wood cases petitioners' purported advisers were not financial planners actively seeking out investment opportunities for them in contrast to all three cases petitioners' purported advisers did not expressly recommend that they invest in the partnerships also none of petitioners read the offering memoranda saw a sentinel epe recycler or made any effort to learn about the plastics recycling transactions beyond discussing them with alter and feinstein in addition the partnership transactions are shams lacking economic_substance and we are not convinced that any of petitioners had an honest objective of making an economic profit accordingly we consider petitioners' reliance on the wright wood and davis cases misplaced in mollen v united_states supra the taxpayer was a medical doctor who specialized in diabetes and who on behalf of the arizona medical association led a continuing medical education cme accreditation program for local hospitals the underlying tax matter involved the taxpayer's investment in diabetics cme group ltd a limited_partnership that invested in the production marketing and distribution of medical educational video tapes the district_court found that the taxpayer's personal expertise and insight in the underlying investment gave him reason to believe it would be economically profitable although the taxpayer was not experienced in business or tax matters he did consult with an accountant and a tax lawyer regarding those matters moreover the district_court noted that the propriety of the taxpayer's disallowed deduction therein was reasonably debatable id pincite7 ustc par big_number at big_number see zfass v commissioner tcmemo_1996_167 in contrast in these cases neither petitioners nor their purported advisers had any personal insight or industry know-how in plastics recycling that would reasonably lead them to believe that the plastics recycling transactions would be economically profitabledollar_figure feinstein spoke to lauren but their discussion was limited to lauren's impression of pi lauren did not read an offering memorandum see a sentinel epe recycler or do any type of investigation into the plastics recycling market neither petitioners nor their purported advisers hired any independent experts in the field of plastic materials or plastics recycling they relied upon the offering materials and representations by insiders to the plastics recycling transactions accordingly we consider petitioners' arguments with respect to the mollen case inapplicable under the circumstances of these cases petitioners' reliance upon the court_of_appeals for the ninth circuit's partial reversal of our decision in osterhout v commissioner supra is misplaced in osterhout we found that certain oil_and_gas partnerships were not engaged in a trade_or_business and sustained the commissioner's imposition of the negligence additions to tax with respect to one of the partners thereindollar_figure the court_of_appeals for the ninth circuit reversed alter claimed that he spoke to ferraro who apparently worked for one or more summers at a plastics company and carroll who purportedly had an engineering background however neither ferraro nor carroll testified in these cases and the records fail to establish that they were qualified to analyze the sentinel epe recycler or the plastics recycling transactions further feinstein testified that he did not believe ferraro or any of the other members of shea gould that he spoke with had any education or experience in the plastics industry osterhout v commissioner tcmemo_1993_251 affd in continued our imposition of the negligence additions to tax petitioners point out that the taxpayer in that case relied in part upon a tax opinion contained in the offering materials however none of petitioners in the cases before us read the poly reclamation or clearwater offering memoranda let alone the tax opinions appended thereto moreover the offering memoranda for the partnerships herein warned prospective investors that the accompanying tax opinion_letters were not in final form and were prepared for the general_partner and that prospective investors should consult their own professional advisers with respect to the tax benefits and tax risks associated with the partnerships the tax opinion_letters accompanying the clearwater and poly reclamation offering memoranda were addressed solely to the general_partner and began with the following opening disclaimer this opinion is provided to you for your individual guidance we expect that prospective investors will rely upon their own professional advisors with respect to all tax issues arising in connection with their investment in the partnership and the operations thereof we recognize that you intend to include this continued part and revd in part without published opinion sub nom balboa energy fund v commissioner 85_f3d_634 9th cir involved a group of consolidated cases the parties therein agreed to be bound by the court's opinion regarding the application of the additions to tax under sec_6653 inter alia accordingly although the court's analysis focused on one taxpayer the additions to tax were sustained with respect to all of the taxpayers letter with your offering materials and we have consented to that with the understanding that the purpose in distributing it is to assist your offerees' tax advisors in making their own analysis and not to permit any prospective investor to rely upon our advice in this matter emphasis added accordingly the tax opinion_letters expressly indicated that prospective investors such as petitioners were not to rely upon the tax opinion letter see 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 the limited technical opinion of tax counsel expressed in these letters was not designed as advice upon which taxpayers might rely and the opinion of counsel itself so states petitioners' reliance on the durrett and chamberlain cases is also misplaced in those cases the court_of_appeals for the fifth circuit reversed this court's imposition of the negligence additions to tax in two nonplastics recycling cases the taxpayers in the durrett and chamberlain cases were among thousands who invested in the first western tax_shelter program involving alleged straddle transactions of forward contracts in the durrett and chamberlain cases the court_of_appeals for the fifth circuit concluded that the taxpayers reasonably relied upon professional advice concerning tax matters in other first western cases however the courts of appeals have affirmed decisions of the tax_court imposing negligence additions to tax see foulds v commissioner tcmemo_1994_489 the well- educated taxpayer failed to establish the substance of advice and the purported adviser lacked tax expertise affd without published opinion 94_f3d_651 9th cir chakales v commissioner tcmemo_1994_408 reliance on a long-term adviser who was a tax attorney and accountant and who in turn relied on a promoter of the venture held unreasonable affd 79_f3d_726 8th cir kozlowski v commissioner tcmemo_1993_430 reliance on an adviser held unreasonable absent a showing that the adviser understood the transaction and was qualified to give an opinion whether it was bona_fide affd without published opinion 70_f3d_1279 9th cir freytag v commissioner t c pincite reliance on tax_advice given by attorneys and c p a 's held unreasonable absent a showing that the taxpayers consulted any experts regarding the bona fides of the transactions the records in the cases before us establish that alter and feinstein did not possess sufficient knowledge of the plastics or recycling industries to render a competent opiniondollar_figure see friedman v commissioner tcmemo_1996_558 this fact has been deemed relevant by the court_of_appeals for the second circuit see 43_f3d_788 2d cir taxpayers' reliance on expert advice not reasonable where expert lacks knowledge of business in which taxpayers invested affg tcmemo_1993_621 39_f3d_402 2d cir same affg tcmemo_1993_480 the court_of_appeals for the second circuit is continued accordingly petitioners will not be relieved of the negligence additions to tax based upon the decisions in the durrett and chamberlain cases by the court_of_appeals for the fifth circuit conclusion as to negligence under the circumstances of these consolidated cases petitioners failed to exercise due care in claiming large deductions and tax_credits with respect to the partnerships on their federal_income_tax returns petitioners did not read the offering materials or otherwise learn about or independently investigate the plastics recycling transactions aside from speaking with alter and feinstein alter and feinstein are not investment planners and they did not perform such services for petitioners petitioners' purported advisers had no education or experience in plastics materials or plastics recycling and ultimately relied upon the offering materials with respect to the capabilities and market demand for the machines we hold that petitioners did not reasonably rely upon alter and feinstein the records in these cases indicate that alter and feinstein knew that the tax benefits were contingent upon the purported value of the sentinel epe recycler and that they explained all that they had learned to petitioners yet neither petitioners nor their continued the court to which appeal in the kaliban roland and zimmer cases lies see 54_tc_742 affd 445_f2d_985 10th cir purported advisers in good_faith investigated the fair_market_value of a sentinel epe recycler or the underlying viability financial structure and economics of the partnership transactions we hold upon consideration of the entire records that petitioners are liable for the negligence additions to tax under sec_6653 and for the taxable years at issue respondent is sustained on this issue b section 6659--valuation overstatement in the notices of deficiency for respondent determined that petitioners were each liable for the sec_6659 addition_to_tax on the portions of their respective underpayments attributable to valuation_overstatement petitioners have the burden of proving that respondent's determinations of the sec_6659 additions to tax in their cases are erroneous rule a luman v commissioner t c pincite a graduated addition_to_tax is imposed when an individual has an underpayment_of_tax that equals or exceeds dollar_figure and is attributable to a valuation_overstatement sec_6659 d a valuation_overstatement exists if the fair_market_value or adjusted_basis of property claimed on a return equals or exceed sec_150 percent of the amount determined to be the correct amount sec_6659 if the claimed valuation exceed sec_250 percent of the correct value the addition is equal to percent of the underpayment sec_6659 petitioners claimed tax benefits including investment tax_credits and business energy credits based on purported values of dollar_figure for each sentinel epe recycler petitioners concede that the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure therefore if disallowance of petitioners' claimed tax benefits is attributable to such valuation overstatements petitioners are liable for the sec_6659 additions to tax at the rate of percent of the underpayments of tax attributable to the tax benefits claimed with respect to the partnerships petitioners contend that sec_6659 does not apply in their cases for the following three reasons disallowance of the claimed tax benefits was attributable to other than a valuation_overstatement petitioners' concessions of the claimed tax benefits preclude imposition of the sec_6659 additions to tax and respondent erroneously failed to waive the sec_6659 additions to tax we reject each of these arguments for reasons set forth below the grounds for petitioners' underpayments sec_6659 does not apply to underpayments of tax that are not attributable to valuation overstatements see mccrary v commissioner t c pincite 89_tc_912 affd 862_f2d_540 5th cir to the extent taxpayers claim tax benefits that are disallowed on grounds separate and independent from alleged valuation overstatements the resulting underpayments of tax are not regarded as attributable to valuation overstatements krause v commissioner t c pincite citing todd v commissioner supra however when valuation is an integral factor in disallowing deductions and credits sec_6659 is applicable see 982_f2d_163 6th cir affg tcmemo_1991_449 933_f2d_143 2d cir the sec_6659 addition_to_tax applies if a finding of lack of economic_substance is due in part to a valuation_overstatement affg tcmemo_1989_684 masters v commissioner tcmemo_1994_197 affd without published opinion 70_f3d_1262 4th cir harness v commissioner tcmemo_1991_321 petitioners argue that the disallowance of the claimed tax benefits was not attributable to a valuation_overstatement according to petitioners the tax benefits were disallowed because the partnership transactions lacked economic_substance not because of any valuation overstatements it follows petitioners reason that because the attributable to language of sec_6659 requires a direct causative relationship between a valuation_overstatement and an underpayment in tax sec_6659 cannot apply to their deficiencies petitioners cite the following cases to support this argument 902_f2d_380 5th cir revg tcmemo_1988_408 893_f2d_225 9th cir affg tcmemo_1988_416 mccrary v commissioner supra and todd v commissioner supra petitioners' argument rests on the mistaken premise that our holding herein that the partnership transactions lacked economic_substance was separate and independent from the overvaluation of the sentinel epe recyclers to the contrary in holding that the partnership transactions lacked economic_substance we relied heavily upon the overvaluation of the recyclers overvaluation of the recyclers was an integral factor in regard to the disallowed tax_credits and other_benefits in these cases the underpayments of tax and our finding that the partnership transactions lacked economic_substance petitioners argue that in provizer v commissioner tcmemo_1992_177 we found that the clearwater transaction lacked economic_substance for reasons independent of the valuation reported in that case according to petitioners the purported value of the recyclers in the clearwater transaction was predicated upon a projected stream of royalty income and this court merely rejected the taxpayers' valuation method petitioners misread and distort our provizer opinion in the provizer case overvaluation of the sentinel epe recyclers irrespective of the technique employed by the taxpayers in their efforts to justify the overvaluation was the dominant factor that led us to hold that the clearwater transaction lacked economic_substance likewise overvaluation of the sentinel epe recyclers in these cases is the ground for our holding herein that the partnership transactions lacked economic_substance moreover a virtually identical argument was recently rejected in gilman v commissioner supra by the court_of_appeals for the second circuit in the gilman case the taxpayers engaged in a computer equipment sale_and_leaseback transaction that this court held was a sham_transaction lacking economic_substance the taxpayers therein citing todd v commissioner supra and heasley v commissioner supra argued that their underpayment of taxes derived from nonrecognition of the transaction for lack of economic_substance independent of any overvaluation the court_of_appeals for the second circuit sustained imposition of the sec_6659 addition_to_tax because overvaluation of the computer equipment contributed directly to this court's earlier conclusion that the transaction lacked economic_substance and was a sham gilman v commissioner supra pincite in addition the court_of_appeals for the second circuit agreed with this court and with the court_of_appeals for the eighth circuit that 'when an underpayment stems from disallowed investment credits due to lack of economic_substance the deficiency is subject_to the penalty under sec_6659 ' id pincite quoting 876_f2d_616 8th cir affg t c memo see also rybak v commissioner t c pincite 87_tc_970 donahue v commissioner tcmemo_1991_181 affd without published opinion 959_f2d_234 6th cir affd sub nom 990_f2d_893 6th cir petitioners' reliance on gainer v commissioner supra todd v commissioner supra and mccrary v commissioner t c pincite is misplaced in those cases in contrast to the consolidated cases herein it was found that a valuation_overstatement did not contribute to an underpayment of taxes in the todd and gainer cases the underpayments were due exclusively to the fact that the property in each case had not been placed_in_service in the mccrary case the underpayments were deemed to result from a concession that the agreement at issue was a license and not a lease although property was overvalued in each of those cases the overvaluations were not the grounds on which the taxpayers' liability was sustained in contrast a different situation exists where a valuation_overstatement is an integral part of or is inseparable from the ground found for disallowance of an item mccrary v commissioner supra pincite petitioners' cases present just such a different situation overvaluation of the recyclers was integral to and inseparable from petitioners' claimed tax benefits and our holding that the partnership transactions lacked economic substancedollar_figure concession of the deficiencies petitioners argue that their concessions of the deficiencies preclude imposition of the sec_6659 additions to tax petitioners contend that their concessions render any inquiry into the grounds for such deficiencies moot absent such inquiry petitioners argue that it cannot be known whether their underpayments were attributable to a valuation_overstatement or another discrepancy without a finding that a valuation_overstatement contributed to an underpayment according to petitioners sec_6659 cannot apply in support of this line of reasoning petitioners rely heavily upon 902_f2d_380 5th cir and mccrary v commissioner supra to the extent that 902_f2d_380 5th cir revg tcmemo_1988_408 merely represents an application of 89_tc_912 affd 862_f2d_540 5th cir we consider it distinguishable to the extent that the reversal in the heasley case is based on a concept that where an underpayment derives from the disallowance of a transaction for lack of economic_substance the underpayment cannot be attributable to an overvaluation this court and the court_of_appeals for the second circuit have disagreed see 933_f2d_143 2d cir the lack of economic_substance was due in part to the overvaluation and thus the underpayment was attributable to the valuation_overstatement affg tcmemo_1989_684 petitioners' open-ended concessions do not obviate our finding that the partnership transactions lacked economic_substance due to overvaluation of the recyclers this is not a situation where we have to decide difficult valuation questions for no reason other than the application of penalties see mccrary v commissioner supra pincite n the value of the sentinel epe recycler was established in provizer v commissioner tcmemo_1992_177 and stipulated by the parties as a consequence of the inflated value assigned to the recyclers by the partnerships petitioners claimed deductions and credits that resulted in underpayments of tax and we held that the partnership transactions lacked economic_substance regardless of petitioners' concessions in these cases the underpayments of tax were attributable to the valuation overstatements moreover concession of the investment_tax_credit in and of itself does not relieve taxpayers of liability for the sec_6659 addition_to_tax see dybsand v commissioner tcmemo_1994_56 chiechi v commissioner tcmemo_1993_630 instead the ground upon which the investment_tax_credit is disallowed or conceded is significant dybsand v commissioner supra even in situations in which there are arguably two grounds to support a deficiency and one supports a sec_6659 addition_to_tax and the other does not the taxpayer may still be liable for the addition_to_tax gainer v commissioner f 2d pincite 866_f2d_545 2d cir vacating in part tcmemo_1988_211 harness v commissioner tcmemo_1991_321 in the present cases no argument was made and no evidence was presented to the court to prove that disallowance and concession of the claimed investment tax_credits and other tax benefits related to anything other than a valuation_overstatement to the contrary petitioners each stipulated substantially the same facts concerning the partnership transactions as we found in provizer v commissioner tcmemo_1992_177 in the provizer case we held that the taxpayers were liable for the sec_6659 addition_to_tax because the underpayment of taxes was directly related to the overvaluation of the sentinel epe recyclers the overvaluation of the recyclers exceeding big_number percent was an integral part of our findings in provizer that the transaction was a sham and lacked economic_substance similarly the records in these cases plainly show that the overvaluation of the recyclers is integral to and is the core of our holding that the underlying transactions here were shams and lacked economic_substance petitioners reliance on mccrary v commissioner supra is misplaced in that case the taxpayers conceded disentitlement to their claimed tax benefits and the sec_6659 addition_to_tax was held inapplicable however the taxpayers' concession of the claimed tax benefits in and of itself did not preclude imposition of the sec_6659 addition_to_tax in mccrary v commissioner supra the sec_6659 addition_to_tax was disallowed because the agreement at issue was conceded to be a license and not a lease in contrast the records in petitioners' cases plainly show that petitioners' underpayments were attributable to overvaluation of the sentinel epe recyclers we hold that petitioners' reliance on mccrary v commissioner supra is inappropriatedollar_figure we held in provizer v commissioner supra that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure our finding in provizer that the sentinel epe recyclers had been overvalued was integral to and inseparable from our holding of a lack of economic_substance petitioners stipulated that the partnership transactions were similar to the clearwater transaction described in the provizer case and that the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure given those concessions and the fact that the records here plainly show that the overvaluations of the petitioners' citation of heasley v commissioner supra in support of the concession argument is also inappropriate that case was not decided by the court_of_appeals for the fifth circuit on the basis of a concession moreover see supra note to the effect that the court_of_appeals for the second circuit and this court have not followed the heasley opinion with respect to the application of sec_6659 recyclers was the only reason for the disallowance of the claimed tax benefits we conclude that the deficiencies were attributable to overvaluation of the sentinel epe recyclers sec_6659 petitioners argue that respondent erroneously failed to waive the sec_6659 additions to tax sec_6659 authorizes the commissioner to waive all or part of the addition_to_tax for valuation_overstatement if taxpayers establish that there was a reasonable basis for the adjusted bases or valuations claimed on the returns and that such claims were made in good_faith the commissioner's refusal to waive a sec_6659 addition_to_tax is reviewable by this court for abuse_of_discretion krause v commissioner t c pincite abuse_of_discretion has been found in situations where the commissioner's refusal to exercise discretion is arbitrary capricious or unreasonable see 91_tc_1079 82_tc_989 haught v commissioner tcmemo_1993_58 we note initially that petitioners did not request respondent to waive the sec_6659 additions to tax until well after the trials of these cases petitioners each made their requests approximately months after the trials of their cases we are reluctant to find that respondent abused discretion in these cases when respondent was not timely requested to exercise it and there is no direct evidence of any abuse of administrative discretion haught v commissioner supra cf wynn v commissioner tcmemo_1995_609 klieger v commissioner tcmemo_1992_734 however we do not decide this issue solely on petitioners' failure timely to request waivers but instead we have considered the issue on its merits petitioners urge that they relied on alter and feinstein in deciding on the valuation claimed on their tax returns petitioners contend that such reliance was reasonable and therefore that respondent should have waived the sec_6659 additions to taxdollar_figure however as we explained above in finding petitioners liable for the negligence additions to tax petitioners' purported reliance on alter and feinstein under the circumstances here was not reasonable neither alter nor feinstein had any education or experience in plastics materials or plastics recycling they did not visit pi or see a sentinel epe recycler or any competing machines in their review of the transactions alter acknowledged that he had no competence to confirm the value of the sentinel epe recycler or to conduct a comparison and he and feinstein ultimately in their posttrial briefs petitioners referenced the reports prepared by carmagnola in support of the reasonableness of the claimed valuations for reasons discussed supra we consider the reports prepared by carmagnola to be unreliable and of no consequence relied upon the offering memoranda for the value of the machine in their meetings with petitioners alter and feinstein explained all that they had learned of the plastics recycling transactions including the nature and amounts of the tax benefits in the end neither petitioners nor their purported advisers in good_faith investigated the fair_market_value of a sentinel epe recycler or the underlying viability financial structure and economics of the partnership transactions in support of their contention that they acted reasonably petitioners cite 22_f3d_1001 10th cir revg tcmemo_1993_23 however the facts in the mauerman case are distinctly different from the facts of these cases in mauerman the court_of_appeals for the tenth circuit held that the commissioner had abused discretion by failing to waive a sec_6661 addition_to_tax like the sec_6659 addition a sec_6661 addition_to_tax may be waived by the commissioner if the taxpayer demonstrates that there was reasonable_cause for his underpayment and that he acted in good_faith sec_6661 the taxpayer in mauerman relied upon independent attorneys and accountants for advice as to whether payments were properly deductible or capitalized the advice relied upon by the taxpayer in mauerman was within the scope of the advisers' expertise the interpretation of the tax laws as applied to undisputed facts in petitioners' cases however particularly with respect to valuation petitioners relied upon advice that was outside the scope of expertise and experience of their purported advisers alter and feinstein had no education special qualifications or professional skills or experience in plastics engineering plastics recycling or plastics materials consequently we consider petitioners' reliance on the mauerman case inappropriate we hold that petitioners did not have a reasonable basis for the adjusted bases or valuations claimed on their tax returns with respect to their investments in the partnerships in these cases respondent could find that petitioners' respective reliance on alter and feinstein was unreasonable the records in these cases do not establish an abuse_of_discretion on the part of respondent but support respondent's position we hold that respondent's refusal to waive the sec_6659 additions to tax in these cases is not an abuse_of_discretion petitioners are liable for the respective sec_6659 additions to tax at the rate of percent of the underpayments of tax attributable to the disallowed tax benefits respondent is sustained on this issue c petitioners' motions for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law long after the trials of these cases petitioners each filed a motion for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law under rule petitioners also lodged with the court motions for decision ordering relief from the additions to tax for negligence and from the increased rate of interest with attachments and memoranda in support of the motions respondent filed objections with attachments and memoranda in support thereof and petitioners thereafter filed reply memoranda petitioners argue that they should be afforded the same settlement that was reached between other taxpayers and the irs in docket nos and each of which was styled miller v commissioner see farrell v commissioner tcmemo_1996_295 denying a motion similar to petitioners' motions see also sann v commissioner tcmemo_1997_259 friedman v commissioner tcmemo_1996_558 jaroff v commissioner tcmemo_1996_527 gollin v commissioner tcmemo_1996_454 grelsamer v commissioner tcmemo_1996_399 zenkel v commissioner tcmemo_1996_398 counsel for petitioners seek to raise a new issue long after the trials in these cases resolution of such issue might well require new trials such further trials would be contrary to the established policy of this court to try all issues raised in a case in one proceeding and to avoid piecemeal and protracted litigation 64_tc_989 see also haft trust v commissioner 62_tc_145 consequently under the circumstances here at this late date in the litigation proceedings long after trial and briefing and after the issuance of numerous opinions on issues and facts closely analogous to those in these cases petitioners' motions for leave are not well founded farrell v commissioner supra even if petitioners' motions for leave were granted the arguments set forth in each of petitioners' motions for decision and attached memoranda lodged with this court are invalid and the motions would be denied therefore and for reasons set forth in more detail below petitioners' motions for leave shall be denied some of our discussion of background and circumstances underlying petitioners' motions is drawn from documents submitted by the parties and findings of this court in two earlier decisions see estate of satin v commissioner tcmemo_1994_ fisher v commissioner tcmemo_1994_434 these matters are not disputed by the parties we discuss the background matters for the sake of completeness as we have noted granting petitioners' motions for leave would require further proceedings the estate of satin and fisher cases involved stipulation of settlement agreements piggyback agreements made available to taxpayers in the plastics recycling project whereby taxpayers could agree to be bound by the results of three test cases provizer v commissioner tcmemo_1992_177 and the two miller cases we held in estate of satin and fisher that the terms of the piggyback_agreement bound the parties to the results in all three lead cases not just the provizer case petitioners assert that the piggyback_agreement was extended to them but they do not claim to have accepted the offer timely so they effectively rejected itdollar_figure on or about february of a settlement offer the plastics recycling project settlement offer or the offer was made available by respondent in all docketed plastics recycling cases and subsequently in all nondocketed cases baratelli v commissioner tcmemo_1994_484 pursuant to the offer taxpayers had days to accept the following terms allowance of a deduction for percent of the amount of the cash investment in the venture in the year s of investment to the extent of loss claimed government concession of the substantial_understatement of tax penalties under sec_6661 and the negligence additions to tax under sec_6653 and taxpayer concession of the sec_6659 addition_to_tax for valuation_overstatement and the increased rate of interest under sec_6621 and execution of a closing_agreement in each of their motions for decision petitioners state after the lead counsel for taxpayers and respondent had agreed upon the designation of the lead cases respondent's counsel prepared piggyback agreements and offered them to counsel for the taxpayers in this case and to other taxpayers emphasis added form_906 stating the settlement and resolving the entire matter for all yearsdollar_figure petitioners assert that the plastics recycling project settlement offer was extended to them but they do not claim to have accepted the offer timely so they effectively rejected itdollar_figure in date the miller cases were disposed of by settlement agreement between the taxpayers and respondentdollar_figure this court entered decisions based upon those settlements on date the settlement provided that the taxpayers in the miller cases were liable for the addition_to_tax under sec_6659 for valuation_overstatement but not for the the records do not include a settlement offer to petitioners however petitioners in each case have attached to their motions for decision a copy of a settlement offer to another taxpayer with respect to a plastics recycling case and respondent has not disputed the accuracy of the statement of the plastics recycling settlement offer in each of their motions for decision petitioners state respondent formulated a standard settlement position which was extended to all taxpayers having docketed or non-docketed cases in the plastics recycling group including petitioner emphasis added in docket no the weber case respondent attached to the objection to the webers' motion for leave a copy of a form_5402 appeals transmittal_memorandum and supporting statement which states that the webers refused a settlement offer with respect to clearwater although it is not otherwise a part of the records in these cases respondent attached copies of the miller closing_agreement and disclosure waiver to respondent's objections to petitioners' motions for leave and petitioners do not dispute the accuracy of the document additions to tax under the provisions of sec_6661 and sec_6653 the increased interest under sec_6621 premised solely upon miller's interest in the recyclers for the taxable years at issue was not applicable because miller made payments prior to date so no interest accrued after that time respondent did not notify petitioners or any other taxpayers of the disposition of the miller cases estate of satin v commissioner supra fisher v commissioner supra petitioners argue that they are similarly situated to miller the taxpayer in the miller cases and that pursuant to the principle of equality they are therefore entitled to the same settlement agreement executed by respondent and miller in those cases in effect petitioners seek to resurrect the piggyback_agreement offer and or the settlement offer they previously failed to accept petitioners contend that under the principle of equality the commissioner has a duty_of_consistency toward similarly situated taxpayers and cannot tax one and not tax another without some rational basis for the difference 363_us_299 frankfurter j concurring see 748_f2d_1465 11th cir 476_f2d_406 4th cir according to petitioners the principle of equality precludes the commissioner from making arbitrary distinctions between like cases see 787_f2d_637 d c cir vacating 83_tc_822 the different tax treatment accorded petitioners and miller was not arbitrary or irrational while petitioners and miller both invested in the plastics recycling transactions their actions with respect to such investments provide a rational basis for treating them differently miller foreclosed any potential liability for increased interest in his cases by making payments prior to date no interest accrued after that date in contrast petitioners made no such payment and they conceded that the increased rate of interest under sec_6621 applies in their cases liability for the increased rate of interest is the principal difference between the settlement in the miller cases which petitioners declined when they failed to accept the piggyback_agreement offer and the settlement offer that petitioners also failed to accept petitioners argue that sec_6621 must have been an issue in the miller cases since each of the decisions in miller recites that there is no increased interest due from the petitioner s for the taxable years at issue under the provisions of sec_6621 according to petitioners if the millers were not otherwise subject_to the penalty interest provisions because of the particular timing of their tax_payments there would have been no need for the court to include such a recital in its decisions this argument by petitioners is entirely conjectural and is not supported by the documentation on which counsel relies in fact the recital that no increased interest under sec_6621 was due in the miller cases was an express term of the settlement documents in those cases and apparently included in the decisions for completeness and accuracy there is nothing on the record in the present cases or in the court's opinions in estate of satin v commissioner tcmemo_1994_435 or fisher v commissioner tcmemo_1994_ or in any of the material submitted to us in these cases that would indicate that the millers were otherwise subject_to the penalty interest provisions petitioners' argument is based on a false premise we find that petitioners and miller were treated equally to the extent they were similarly situated and differently to the extent they were not miller foreclosed the applicability of the sec_6621 increased rate of interest in his cases while petitioners concede it applies in their cases petitioners failed to accept a piggyback settlement offer that would have entitled them to the settlement reached in the miller cases and also rejected a settlement offer made to them prior to trial of a test case in contrast miller negotiated for himself and accepted an offer that was essentially the same as the plastics recycling project settlement offer rejected by petitioners prior to trial of their cases accordingly petitioners' motions are not supported by the principle of equality on which they rely cf baratelli v commissioner tcmemo_1994_484 to reflect the foregoing appropriate orders will be issued denying petitioners' motions and decisions will be entered for respondent
